Gibson, P. J. (dissenting).
The questioned clause seems to me to contain no ambiguity and hence to present no reason to resort to extrinsic proof. (Bethlehem Steel Co. v. Turner Constr. Co., 2 N Y 2d 456, 460.)
The clause in issue provided for payment of $10,000 in quarter-annual installments of $500 each until April 28, 1958, on which date the 20th and final installment of $500 became due. More specifically, it was provided that the quarterly payments should continue ‘ ‘ until April 28, 1958 when the entire unpaid principal balance shall become due and payable ”. Thus, if the first 19 installments were paid when due there would ‘ ‘ become due and payable” on-April 28, 1958 the “entire unpaid principal balance ” of $500; if only the first 10 of the 19 prior installments due had been paid there would “ become due and payable ” on April 28, 1958 an “ entire unpaid principal balance ” of $5,000, of which $4,500 would have been past due; or, more precisely perhaps, there would “ become due and payable ” on that date “ the entire unpaid principal balance ” of $500 and on that date there would remain due the $4,500 already past due, this last paraphrase seeming to be warranted inasmuch as there is, of course, no language in the instrument to indicate that the past due installments would ever cease to be due.
There -seems no great significance in the unnecessary or redundant use of the word “ entire ”; none, certainly, of such weight as to permit the unprecedented and highly peculiar construction urged by respondent, and considered possible by the majority opinion, that unpaid installments would in some unexplained way cease to be due and would then “ become due a second time on April 28, 1958 ”. The majority opinion suggests that “the customary words ' then remaining ’ ” were omitted but neither the opinion nor the record supports the suggestion or conjecture of such “ customary ” usage by citing any evidence thereof. On the contrary, a constant payment clause which is, in pertinent part, identical with that before us is presented by one of the leading texts, as follows: “ to be paid *145..........Dollars on the____day of..........,19____, and a like sum on the----day of each and every month thereafter until the----day of........... 19...., when the entire balance with interest thereon shall become due and payable ’ \ (Marks, Mortgages and Mortgage Foreclosure in New York, p. 743; emphasis supplied.) So, too, in Bromfeld v. Bromfeld (73 N. Y. S. 2d 194) the payment clause redundantly provided, as does the one before us, that the * ‘ entire balance ’ ’ should “ become due and payable ” on the due date of the last installment (italics supplied).
Under respondent’s interpretation there had to come a time when the first payment due on April 28, 1953 and subsequent installment payments ceased to become due; but how that could be, and when the payment would cease to be due, we are not told. If at some undisclosed time after the original due date of an installment, the payment thereof ceased to continue due, the obligee, of course, could not have sued upon it; but how could it reasonably be considered that the obligee could not have sued on any unpaid installment at any given time within six years of its due date; or that the right to sue, thus lost, would automatically be revived years later? There is no great obscurity, and certainly no magic, in the words “ entire ” and “ become ” and whether the clause is to be read “ entire unpaid principal balance ”, “ unpaid principal balance ”, or “ unpaid principal balance then remaining ”, the intent, meaning and effect are the same. Consequently I vote to reverse.
Reynolds and Taylor, JJ., concur with Aulisi, J.; Gibson, P. J., dissents and votes to reverse in an opinion, in which Herlihy, J., concurs.
Order affirmed, with costs.